MEMORANDUM**
Richard J. Lester, a federal prisoner, appeals pro se the district court’s denial of his motion to suspend the fine imposed as part of the sentence for his 1994 conviction for conspiracy to possess with intent to distribute over 1000 kilograms of marijuana in violation of 18 U.S.C. §§ 841(a) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291. This Court reviews de novo whether the district court had jurisdiction to re-sentence a defendant. See United States v. Barragan-Mendoza, 174 F.3d 1024, 1027 (9th Cir.1999). We affirm.
The district court lacked jurisdiction to modify Lester’s sentence, given that the seven-day period for correcting errors under Fed.R.Crim.P. 35(a) had passed, and the Government did not file a petition to modify or vacate the fine pursuant to 18 U.S.C. § 3573. See United States v. Morales, 328 F.3d 1202, 1204-05 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *469courts of this circuit except as provided by Ninth Circuit Rule 36-3.